Citation Nr: 9904241	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.

Entitlement to service connection for headaches.

Entitlement to service connection for major depression.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1954 to April 1957 and from May 1957 to September 1957.

2.	On January 29, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, thorough his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.



ORDER

The appeal is dismissed.




		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

